UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF May 28, 2009 (May 27, (Date of Report (date of earliest event reported)) Hughes Network Systems, LLC (Exact name of Registrant as specified in its charter) Delaware 333-138009 11-3735091 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee IdentificationNumber) 11717 Exploration Lane, Germantown, Maryland 20876 (Address of principal executive office and Zip code (301)428-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section1 – Registrant’s Business and Operations Item1.01 Entry into a Material Definitive Agreement. On May 27, 2009, Hughes Network Systems, LLC (“HNS”) and HNS Finance Corp. (together with HNS, the “Issuers”), completed the private offering of $150.0 million aggregate principal amount of 91/2% senior notes due 2014 (the “Notes”) pursuant to the terms of a purchase agreement, dated May 20, 2009, by and among the Issuers, certain subsidiaries of HNS, as guarantors (the “Guarantors”), and J.P. Morgan Securities Inc. (the “Initial Purchaser”). The Initial Purchaser or its affiliates have from time to time provided, and may in the future provide, various financial advisory, investment banking and commercial banking services for HNS and its affiliates for which they have received or expect to receive customary fees and reimbursement of expenses.
